DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2007/0250978) in view of He Zeshou (CN 203007576) and Hintermeyer (US 4924527 A).

article of absorbent clothing 1 including absorbent portion 2) comprising a bib body (2) and a collar formed on an upper end of the bib body (at neck opening 4), wherein the bib body comprises
a one-way moisture conducting layer (para. 0022 discloses, “The outermost shell layer 6 includes an inner and an outer surface and comprises a material that more easily passes moisture and quickly dries. The outermost shell layer 6 may comprise cotton knit, fleece, flannel, terry cloth, thermal knit, velour and the like. A layer of absorbent material 7 that includes an inner and outer surface rests directly under and in contact with the outermost shell layer 6;” see modification below regarding the limitation “one-way”),
a water absorption layer (para. 0022 discloses, “The layer of absorbent material 7 may comprise cotton batting and absorbs moisture that passes through layer 6.”) and
a water blocking and air permeating layer which are arranged in order from top to bottom (para. 0022 discloses, “A layer of waterproof or water resistant material 9 which includes an inner surface and an outer surface rests directly underneath the layer of absorbent material 7. The layer of water resistant material 9 may be comprised of, but not limited to, vinyl or plastic or other material that prevents moisture from being exposed to the skin of the wearer. The innermost layer 8 comprises a fabric shell that rests directly underneath the water resistant layer 9 and includes an inner and outer surface. The innermost surface of layer 8 is worn against the wearer's skin;” see modification below regarding the limitation “air permeating”), and
the water absorption layer is at least one layer (7). 
Peterson does not disclose the moisture conducting layer is “one-way.” Peterson para. 0008 does disclose a third layer of material that may comprise a material that is of the same type as the exterior shell (6 being the exterior shell), and this third layer of material “operates as a moisture barrier while wicking moisture away from the skin of the wearer.” 
He Zeshou teaches a similar material including a one-way moisture conducting layer (the abstract discloses, “a novel knitting fabric with a unidirectional wet-conducting function”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the moisture conducting layer as a one-way moisture conducting layer, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the moisture conducting layer as a one-way moisture conducting layer, for providing a durable, light, thin, and “low-gram weight fabric.”
Peterson does not disclose the water blocking layer is “air permeating.”
Hintermeyer teaches a similar bib (garment protector 10) including providing layers that are “waterproof and breathable” (col 7 line 5-20), which is the functional equivalent of being “water blocking and air permeating.”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to imbue Peterson’s water blocking layer with the ability to permeate air, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.


As to claim 3, Peterson as modified discloses the bib according to claim 1, wherein the one-way moisture conducting layer is made by interweaving polypropylene yarn and polyester (He Zeshou abstract).  

As to claim 5, Peterson as modified does not disclose the bib according to claim 1, wherein the water blocking and air permeating layer is a waterproof knitted fabric layer or a waterproof cotton cloth layer.  
Peterson as modified by Hintermeyer does disclose waterproof fabric (Hintermeyer col 7 line 5-20), but not that the waterproof fabric is knitted. Fabrics are either woven, nonwoven, or knitted. With there being only three options, all options would be known to the prior art and would be within the scope of the prior art.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the waterproof fabric being knitted, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 7, Peterson as modified discloses the bib according to claim 1, further comprising a bottom layer placed below the water blocking and air permeating layer, wherein the bottom layer is a skin friendly fabric layer (8 in Peterson fig 3B is “worn against the wearer's skin” as disclosed in Peterson para. 0022).  

As to claim 10, Peterson as modified discloses the bib according to claim 1, wherein the upper end of the bib body is separated (Peterson fig 2A shows the upper end is separated by 4), and is able to be connected by a connector (capable of being connected, such as by stitched seam 15 which is considered to be a connector).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2007/0250978) in view of He Zeshou (CN 203007576) and Hintermeyer (US 4924527 A) as applied to claim 1 above, and further in view of Holcombe et al. (US 20070093162 A1).

As to claim 2, Peterson as modified does not disclose the bib according to claim 1, wherein the one-way moisture conducting layer is a partial waterproof and permeable layer, the partial waterproof and permeable layer comprises a base fabric and a waterproof auxiliary layer printed on the base fabric, the waterproof auxiliary layer is spaced distributed on the upper surface of the base fabric, and the base fabric between the adjacent waterproof auxiliary layers is exposed.
Holcombe teaches a similar one-way moisture conducting layer (abstract) including the one-way moisture conducting layer is a partial waterproof and permeable layer, the partial waterproof and permeable layer comprises a base fabric and a waterproof auxiliary layer printed on the base fabric (The recitation “printed” is considered a product-by-process limitation.  Even though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the one-way moisture conducting layer as a partial waterproof and permeable layer, the partial waterproof and permeable layer comprises a base fabric and a waterproof auxiliary layer printed on the base fabric, the waterproof auxiliary layer is spaced distributed on the upper surface of the base fabric, and the base fabric between the adjacent waterproof auxiliary layers is exposed, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the one-way moisture conducting layer as a partial waterproof and permeable layer, the partial waterproof and permeable layer comprises a base fabric and a waterproof auxiliary layer printed on the base fabric, the waterproof auxiliary layer is spaced distributed on the upper surface of the base fabric, and the base fabric between the adjacent waterproof auxiliary layers is exposed, for the purpose of improving wicking of liquid from an inner face to an outer face (Holcombe abstract).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2007/0250978) in view of He Zeshou (CN 203007576) and Hintermeyer (US 4924527 A) as applied to claim 1 above, and further in view of Gladney et al. (US 20190297955 A1).

As to claim 4, Peterson as modified does not disclose the bib according to claim 1, wherein the surface of the one-way moisture conducting layer is formed of heteromorphic fiber or microfiber.  
Gladney teaches a similar bib (bib, title) including a microfiber layer that has the same wicking function (claim 1 discloses a dry fit microfiber moisture wicking textile) as the modified Peterson on-way moisture conducting layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a microfiber one-way moisture conducting layer, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a microfiber one-way moisture conducting layer, for controlling moisture (Gladney claim 1).

Claims 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2007/0250978) in view of He Zeshou (CN 203007576) and Hintermeyer (US 4924527 A) as applied to claim 1 or 7 above, and further in view of Wang Huiying (CN 207969668).


Wang Huiying teaches a similar bib (saliva towel, abstract), including a hydrophilic gauze layer or a bamboo fiber batt layer or a hydrophilic batt layer (abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the water absorption layer is a hydrophilic gauze layer or a bamboo fiber batt layer or a hydrophilic batt layer, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 8, Peterson as modified does not disclose the bib according to claim 7, further comprising a binding configured to seal the 8outer edge of the one-way moisture conducting layer, the water absorption layer, the water blocking and air permeating layer and the bottom layer, and to seal the inner edge the collar.  
Wang Huiying teaches a similar bib (saliva towel, abstract), including a binding configured to seal the 8outer edge of the one-way moisture conducting layer, the water absorption layer, the water blocking and air permeating layer and the bottom layer, and to seal the inner edge the collar (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a binding, for keeping the layers together so they can function as a single bib.


Wang Huiying teaches a similar bib (saliva towel, abstract), including a binding configured to seal the outer edge of the one-way moisture conducting layer, the water absorption layer and the water blocking and air permeating layer, and to seal the inner edge the collar.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a binding, for keeping the layers together so they can function as a single bib.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732